Citation Nr: 1134639	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a bilateral ear disability, to include Eustachian tube dysfunction and otitis media.

2.  Whether a rating reduction for lumbar spine disability from 10 percent to noncompensable effective February 1, 2009, was proper. 

3.  Entitlement to an initial rating in excess of 10 percent for service-connected spondylosis and herniated disc at L5-S1 to include symptoms of lumbosacral sprain.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In pertinent part, the RO denied service connection for bilateral otitis media and granted service connection for low back strain, rated noncompensable, and for spondylosis and herniated disc at L5-S1, rated 10 percent. 

During the course of the appeal, the RO found clear and unmistakable error (CUE) in the October 2007 rating decision with respect to the rating assigned for spondylosis and herniated disc.  The RO also found that it was technically incorrect to assign a separate rating for low back strain as it was rated under the same diagnostic criteria as the spondylosis and herniated disc.  See generally Cullen v. Shinseki, 24 Vet. App. 74 (2010).  As a result, the RO combined the disabilities and subsequently reduced the rating to zero percent, effective February 1, 2009. 

The October 2007 rating decision also denied service connection for tinnitus and residuals of septoplasty.  Although the Veteran initiated appeals of these denials and was issued statements of the case in June 2008 and January 2009, he did not perfect his appeals and the time period for doing so has expired.  Therefore, the issues are not before the Board for consideration.

In January 2010, the Board remanded claims stylized as 1) entitlement to service connection for bilateral ear disability to include Eustachian tube dysfunction and otitis media, and 2) entitlement to an initial rating in excess of 10 percent for spondylosis and herniated disc at L5-S1 to include symptoms of lumbosacral sprain prior to February 1, 2009, and a compensable rating from that date.

On March 25, 2010, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Singleton v. Shinseki, 23 Vet. App. 376 (2010) which held that the procedural protections of 38 C.F.R. § 3.344 do not apply to retroactively assigned staged disability ratings.

In November 2010, the Court issued a decision in Tatum v. Shinseki, 24 Vet. App. 139, 141 (2010), wherein the Secretary argued that the provisions of 38 C.F.R. § 3.105(e) apply in an initial rating claim when a rating reduction results in an actual reduction of "compensation payments currently being made."  Cf. O'Connell v. Nicholson, 21 Vet. App. 89 (2007) (holding that the provisions of 38 C.F.R. § 3.105(e) do not apply when a claimant leaves the appeals process with a higher rating, as there is no diminished expectation); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed Cir. 2009) (holding that the procedural protections of 38 C.F.R. § 3.343 against reductions of total disability ratings were not applicable as it was intended to apply prospectively, and not retroactively in situations where a lump sum payment is made upon completion of staged disability rating process).

In totality, the Board interprets the holdings in Singleton, Tatum, et. al., to require the variously applicable due process provisions pertaining to rating reductions to apply prospectively.  In this respect, when a claimant receives VA compensation and gains an expectation of benefits, VA must apply any applicable rating reduction criteria when such reduction results in less overall compensation being paid to a claimant, such as in this case wherein the Veteran's compensation was reduced from the combined 20 percent to 10 percent level effective February 1, 2009.

Accordingly, the Board has rephrased the issues on appeal to include a claim of whether the rating reduction for lumbar spine disability from 10 percent to noncompensable effective February 1, 2009 was proper.  As there was no "final" rating decision on the initial 10 percent disability evaluation and the reduction was not effectuated effective to the date of the alleged "corrected" decision, the Board does not view this as a case involving correction of CUE.  See 38 C.F.R. §§ 3.105(e), 3.400(k).


FINDINGS OF FACT

1.  The Veteran's chronic otitis media and Eustachian tube dysfunction had its onset during active service

2.  The RO's November 2009 rating decision, which reduced the rating for lumbar spine disability from a 10 percent rating to a noncompensable rating, was not proper as it failed to account for a credible history of objectively demonstrated thoracolumbar spine pain due to diseased joint.

3.  The credible lay and medical evidence does not show that the Veteran's service-connected thoracolumbar spine disability is manifested by forward flexion of 60 degrees or less, a combined thoracolumbar spine range of motion of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, chronic neurologic manifestations of intervertebral disc syndrome (IVDS), or incapacitating episodes of IVDS having a total duration of at least 2 weeks but less than 4 weeks during any 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for chronic otitis media and Eustachian tube dysfunction have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The rating reduction for lumbar spine disability from 10 percent to noncompensable effective February 1, 2009 was not proper; the 10 percent rating is restored effective February 1, 2009.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.343 (2010).

3.  The criteria for an initial rating greater than 10 percent for service-connected spondylosis and herniated disc at L5-S1 to include symptoms of lumbosacral sprain, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The RO has awarded service connection for thoracolumbar spine disability effective to January 3, 2007.  Consequently, the Board may only consider the thoracolumbar spine claim in light of the criteria for evaluating diseases and injuries of the spine that were revised on September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The Board considers several diagnostic codes in evaluating the Veteran's thoracolumbar spine disability.  DC 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or segmental instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003), and DC 5243 (IVDS) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Notably, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, the currently assigned 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  According to VA regulations, competent lay evidence is defined as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1)).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2)).

Bilateral ear disability

The Veteran seeks service connection for bilateral ear disability to include Eustachian tube dysfunction and otitis media.  The facts of this issue may be briefly summarized:  

The Veteran entered active duty in January 2001.  His entrance examination, dated February 2000, did not reflect any lay history of bilateral ear disability.  Examination indicated a normal clinical evaluation of the ears, including the internal and external canals.  As such, the presumption of soundness attaches to this claim.  38 U.S.C.A. § 1111.

In pertinent part, the Veteran's service treatment records (STRs) reflect his evaluation for sore throat with bilateral ear pain in March 2001.  Examination was significant for pearly grey tympanic membranes (TMs), rhinorrhea and tender cervical nodules.  The examiner provided an assessment of rule out (R/O) pharyngitis possibly related to Eustachian tube dysfunction (ETD).

On an August 2001 audiometric questionnaire, the Veteran reported a prior history of ear surgery as well as frequent ear infections.  No further details were provided.

Thereafter, the Veteran was specifically treated for left ear otitis media in October 2003, manifested by a tympanic membrane with redness, purulence and effusion.  In April 2005, the Veteran was treated for bilateral otitis media.  At that time, the Veteran reported that he had not had a similar episode in "years."  A January 2006 clinical record recorded a diagnosis of Eustachian tube dysfunction.  At that time, the Veteran's tympanic membranes were found to be retracted, scarred and hypomobile with retraction pockets.

On a March 2007 general medical VA examination performed by a nurse practitioner (NP), no pathology or abnormality of either ear was found.  However, on VA ear examination in April 2007 performed by an ear, nose and throat (ENT) fellow, the examiner diagnosed chronic left ear otitis media and Eustachian tube function.  This diagnosis was based upon clinical findings of a retracted left tympanic membrane and middle ear (ME) effusion.

In August 2010, a VA examiner reviewed the Veteran's claims folder and provided opinion that the Veteran's Eustachian tube dysfunction and otitis media treated in service is at least as likely as not related to the postservice diagnosis found on the April 2007 VA examination.  The examiner supported this opinion by noting that the April 2007 VA examination report included the Veteran's report of an 8-month history of left aural fullness and hearing loss which was consistent with a finding of chronic left otitis media and Eustachian tube dysfunction; that the finding of a retracted left tympanic membrane on the April 2007 VA examination was consistent with a diagnosis of chronic left otitis media and Eustachian tube dysfunction; that an audiometric examination in April 2007, which showed abnormal left tympanogram with conductive hearing loss, was consistent with a diagnosis of chronic left otitis media and Eustachian tube dysfunction; and that the Veteran's preservice history of pressure equalization (PE) tube insertion as a child was consistent with a diagnosis of chronic left otitis media and Eustachian tube dysfunction.

In this case, the Veteran credibly and competently reports a childhood history of PE tube insertion.  However, the history provided is not sufficient to clearly and unmistakably establish that a chronic otitis media and Eustachian tube dysfunction existed upon entry into active service.  Thus, the Board finds that the presumption of soundness is not rebutted in this case.

The Veteran's STRs reflect treatment for bilateral otitis media and a diagnosis of Eustachian tube dysfunction.  According to opinion from the August 2010 VA examiner, the Veteran's ear abnormalities objectively demonstrated on VA examination in April 2007 (clinical findings of a retracted left tympanic membrane and ME) is consistent with a finding of chronic otitis media and Eustachian tube dysfunction which began in service.  There is no medical opinion to the contrary.  As such, the Board finds that the Veteran's chronic otitis media and Eustachian tube dysfunction had its onset during active service.  To the extent that reasonable doubt exists, it is resolved in the Veteran favor.  38 U.S.C.A. § 5107(b).  The appeal, therefore, is granted.

Lumbar spine disability

The Veteran seeks a higher initial rating for his service-connected thoracolumbar spine disability.  He reports symptoms of low back pain exacerbated by sitting and lying down.  He also reports loss of mobility and range of motion.

Historically, the Veteran first formally sought treatment for low back pain in December 2004.  Thereafter, STRs are replete for recurrent visitations due to low back pain which include chiropractic treatment.  These records describe muscle spasm with reduced range of motion, but actual range of motion findings were not provided.  Exacerbating factors included standing, sitting and sleep.  The Veteran also had recurrent episodes of right lower extremity leg pain treated with a transcutaneous electrical nerve stimulation (TENS) unit.  A magnetic resonance imaging (MRI) scan in January 2005 was interpreted as showing broad-based annular disc bulging at L5-S1 on the right with foraminal stenosis.

On VA examination in March 2007, the Veteran reported a history of continuous low back pain without radiation since 2004.  His pain characteristics included morning stiffness with pain of 5/10 severity.  His treatment consisted of exercise and occasional use of Motrin.  He had a good response to treatment without side effects.  The Veteran did not use a back brace, and could walk a mile without difficulty.  He denied flare-ups.  The Veteran described his disability as causing some stiffness in the morning treated with stretches, and then being able to carry out his normal activities.  His disability did not affect his eating, grooming, bathing, toileting, dressing, usual occupation, recreational activities or driving.

On examination, the Veteran's spine, limbs, posture, gait, position of head and curvature of spine were normal.  He did not use any ambulatory aids or assistive devices.  Lumbar forward flexion was 90 degrees, extension backwards was 30 degrees, lateral flexion was to 30 degrees bilaterally, and rotation was to 30 degrees bilaterally.  The lumbar spine was not painful on motion, and was not additionally limited to pain, fatigue, weakness, or lack of endurance during repetitive movement.  There were no postural or fixed deformities.  Musculature was normal.  There were no motor or sensory abnormalities.  The Veteran denied episodes of IVDS in the past year requiring bedrest or treatment by a physician.  There was no swelling, effusion, tenderness, muscle spasm, joint laxity, muscle atrophy, fibers or residuals of injury, or foot problems.  There was also no objective evidence of pain at rest or manipulation.  There was no rigidity of spasm or circular disturbance, swelling, callous, loss of strength, history of disc disease, or abnormal neurologic findings.  The examiner offered a diagnosis of lumbosacral strain.

The available postservice medical records do not reflect any treatment for low back disability.

Important for this claim, the Veteran failed to report for VA examinations scheduled in May and November 2010.  The Veteran has not requested a rescheduling of these examination nor offered good cause for his failure to appear for examination.  As such, the Board has no option but to evaluate this original rating claim based upon the evidence of record.  38 C.F.R. § 3.655(b).

The Board first addresses the issue of whether the rating reduction for lumbar spine disability from 10 percent to noncompensable effective February 1, 2009 was proper.  The RO has phrased the issue of whether CUE was committed in the October 2007 rating decision which awarded a 10 percent rating.  Notably, the October 2007 rating decision is not final as the Veteran has appealed the initial rating assigned.  Additionally, the RO reduced the disability rating prospectively.  

Thus, given the decisions in Singleton and Tatum following the Board's January 2010 remand decision, the Board finds that the issue on appeal concerns whether the reduction of the Veteran's disability rating was proper rather than whether the Veteran is entitled to a higher initial rating, including a restoration of a previous rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

In this case, the Veteran's 10 percent rating for thoracolumbar spine disability was in effect from January 3, 2007 to February 1, 2009.  In such a situation, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c).

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

If a reduction of a protected rating is at issue, the Board must establish, by a preponderance of the evidence, that a rating reduction is warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002) (citing Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  Where VA fails to observe applicable law and regulation in reducing a veteran's rating, such a rating is void ab initio and must be set aside as not in accordance with the law.  Brown, 5 Vet. App. at 422.

On review of the entirety of the record, the Board finds that the rating reduction taken is not supportable in this case as it failed to take into account a credible history of objectively demonstrated thoracolumbar spine pain due to diseased joint.  

The Veteran's STRs include multiple chiropractic treatment records reflecting treatment for objectively demonstrated thoracolumbar spine pain with abnormal range of motion.  In service, the Veteran was diagnosed with L4-L5 degenerative disc disease.  On multiple occasions, the Veteran was provided temporary profiles to limit his physical activities due to his thoracolumbar spine disability.  The last relevant STR, dated August 2006, reflects report of severe thoracolumbar spine pain manifested by positive thoracic spine slump test, lumbosacral tenderness, and decreased range of motion treated with chiropractic manipulation, electrical stimulation, heat pack, and traction.

Thus, the Veteran's STRs clearly reflect a history of painful thoracolumbar spine motion due to diseased joints.

The Veteran was discharged from active service in January 2007, and filed his service connection application in March 2007.  On VA examination in November 2007, the Veteran reported chronic low back pain which was worse in the morning, and primarily affected him in the morning.  The RO is correct that the examination found no objective evidence of painful motion or chronic neurologic abnormality at the time of examination.  Nonetheless, the examiner reported a diagnosis of lumbosacral strain.  Notably, a subsequently performed computerized tomography (CT) scan of the lumbar spine demonstrated early degenerative spondylosis with diffuse bulging disc at L4-5 and L5-S1 as well as an early herniated disc at L5-S1 which could potentially contribute to right-sided radiculopathy if clinically correlated.  In any event, it provides objective evidence to the Veteran's subjective claims.

Thus, the November 2007 VA examination report reflected continued report of chronic low back pain with objectively demonstrated degenerative spondylosis with diffuse bulging disc at L4-5 and L5-S1 as well as an early herniated disc at L5-S1.  As instructed in 38 C.F.R. § 4.59, it is the intent of VA's Schedule for Rating Disability to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable or malaligned joints as entitled to at least the minimum compensable rating for the joint.

Accordingly, while the results from the November 2007 VA examination report did not demonstrate any painful motion at the time of that examination, the context of the entire evidentiary record reflects a credible history of objectively demonstrated thoracolumbar spine pain due to diseased joint.  Clearly, the Veteran is competent to describe recurrent episodes of painful thoracolumbar spine motion which is consistent with his military records.  The criteria for a minimum 10 percent rating under 38 C.F.R. § 4.59, therefore, were reasonably met.  As such, the Board finds that the 10 percent rating for thoracolumbar spine disability should be restored effective February 1, 2009.

However, the Board finds that the Veteran's service-connected IVDS of the thoracolumbar spine has not met the criteria for a rating greater than 10 percent for any time during the appeal period.  In this respect, the credible lay and medical evidence does not show that the Veteran's service-connected thoracolumbar spine disability is manifested by forward flexion of 60 degrees or less, a combined thoracolumbar spine range of motion of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, chronic neurologic manifestations of IVDS, or incapacitating episodes of IVDS having a total duration of at least 2 weeks but less than 4 weeks during any 12 month period.

As reported above, the Veteran's STRs reflect a history of treatment for recurrent low back pain.  However, there is no reported history of limitation of motion of 60 degrees or less, a combined thoracolumbar spine range of motion of 120 degrees or less, muscle spasm or guarding severe enough to result in a chronic abnormal gait or chronic abnormal spinal contour, chronic neurologic manifestations of IVDS, or incapacitating episodes of IVDS having a total duration of at least 2 weeks but less than 4 weeks during any 12 month period.

With regard to the orthopedic manifestations of thoracolumbar spine IVDS, the postservice medical record is limited to the results of the March 2007 VA C&P examination, at which time the Veteran demonstrated thoracolumbar spine forward flexion to 90 degrees with a combined range of motion to 240 degrees.  This is considered normal range of thoracolumbar spine motion in all planes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V.  There are no other records during the appeal period which specifically measures thoracolumbar spine motion.  Clearly, the Veteran does not manifest ankylosis.  Overall, the objective medical evidence is against consideration of a higher rating based upon limitation of motion of the thoracolumbar spine.

The Veteran has alleged actual thoracolumbar spine motion loss, particularly with exacerbations of disability.  The Veteran's STRs credibly corroborate his report of painful thoracolumbar spine motion, but provide no reference regarding the extent of motion loss during flare-ups of disability.  Similarly, the Veteran himself has not described the extent of motion loss in terms of degrees.  The March 2007 VA C&P examination report found no objective evidence of painful motion, spasm, weakness, tenderness or additional limitation of motion due to pain, fatigue, weakness or lack of endurance following repetitive testing.  Unfortunately, the Veteran failed to appear for additional VA examination.  

In totality, the Board finds that the credible lay evidence establishes painful thoracolumbar spine motion which has been rated as 10 percent disabling under 38 C.F.R. § 4.59.  However, the credible lay and medical evidence fails to establish the Veteran's entitlement to an evaluation greater than 10 percent for the orthopedic manifestations of IVDS for any time during the appeal period, even when considering his functional loss during exacerbations of low back pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  

The Board notes that VA regulations provide that accurate measurement of joint excursion "should be insisted on" and that "use of a goniometer in the measurement of limitation of motion is indispensable in examination conducted within the Department of Veterans Affairs."  See 38 C.F.R. § 4.46.

In this case, the Veteran himself does not self-describe a level of motion loss or aspects of disability which meets, or more nearly approximates, the criteria for a 20 percent rating under General Rating Formula for Diseases and Injuries of the Spine.  Furthermore, the Veteran specifically denied functional limitations during his March 2007 VA C&P examination.  Even with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the Veteran has not met his burden of submitting at least an approximate balance of positive and negative evidence in this case to support a finding that the Veteran more nearly approximates the criteria for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.7.  Thus, the Board finds that a rating greater than 10 percent is not warranted for the chronic orthopedic manifestations of thoracolumbar spine IVDS.

With respect to the chronic neurologic manifestations of the Veteran's service-connected thoracolumbar spine IVDS, the Board finds no lay or medical evidence that the Veteran currently manifests any chronic neurologic manifestations of IVDS.  On VA examination in March 2007, the Veteran did not report any chronic neurologic manifestations of IVDS or pain radiation.  His physical examination disclosed no clinical evidence of neurologic abnormalities.  Notably, a CT scan of the lumbar spine did note findings which could explain a right-sided radiculopathy if clinically indicated.  But, as indicated above, the lay and medical evidence did not clinically indicate a right lower extremity neurologic deficit.

Finally, the Veteran may be entitled to a higher rating under DC 5243 by alternate consideration of the frequency and duration of his incapacitating episodes of IVDS.  The Veteran specifically denied any periods of incapacitation due to IVDS on his March 2007 VA C&P examination, and has not reported any periods of incapacitation due to IVDS during the appeal period.  Clearly, the record does not contain any supporting clinical records or doctor prescriptions which actually prescribe bedrest to treat IVDS, as required by regulation to support a higher evaluation based upon incapacitating episodes of IVDS.  Accordingly, the Board finds by the preponderance of the evidence that the Veteran has not met the criteria for 20 percent rating for incapacitating episodes of IVDS as defined under DC 5243.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the effects of his service-connected thoracolumbar spine disability has had on his activities of work and daily living.  In the Board's opinion, all aspects of the Veteran's thoracolumbar spine disability are adequately encompassed in the assigned 10 percent schedular rating.  

In this respect, the Veteran's report of low back pain with limitation of motion has been adequately addressed with the 10 percent rating assigned in the absence of any actual clinical findings of limited lumbar spine motion during the appeal period.  The Board has given consideration of alternate means of compensation, such as evaluating potential chronic neurologic manifestations of IVDS and/or incapacitating episodes of IVDS, but the Veteran does not meet the criteria for a higher rating still.

Again, the Board must emphasize that this case was remanded in January 2010 to evaluate the Veteran's report of a worsening of low back pain resulting in limitation of motion and functional limitations.  See VA Form 9 received in July 2008.  Unfortunately, the Veteran failed to report for his scheduled VA examination without good cause, and the Board must rate this claim based upon the evidence of record.  Thus, the Veteran must accept the legal and factual consequences which inevitably flow from his failure to cooperate in the development of his claim.  See generally Turk v. Peake, 21 Vet. App. 565, 567 (2008).

Overall, the Board finds no unusual aspects of his thoracolumbar spine disability not addressed in the applicable schedular criteria.  As the assigned schedular evaluation is adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the criteria for an initial rating greater than 10 percent for the Veteran's thoracolumbar spine disability have not been met for any time during the appeal period.  In so deciding, the Board has considered the Veteran's report of having symptoms of low back pain with exacerbations to be credible and consistent with the evidentiary record.  Clearly, the Veteran is competent to describe such symptomatology.  However, the lay descriptions regarding the severity, frequency and duration of symptoms are not sufficiently specific to allow a higher rating still.  Regarding the overall severity of the Veteran's disability, as manifested orthopedically and neurologically, the Board places greater probative value to the findings of the VA C&P examiner in 2007, who has greater expertise than the Veteran in evaluating such matters and have rendered findings with greater accuracy in determining motion loss due to use of a goniometer.  The preponderance of the persuasive lay and medical evidence is against this claim.  38 U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the bilateral ear disability claim, the Board is granting in full the benefit being decided on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the rating restoration, the Board is also granting in full the benefit being decided on appeal.  Thus, the Board need not discuss the RO compliance with the due process procedures applicable to these types of claims.

With respect to the thoracolumbar spine disability rating, the Veteran is challenging the initial evaluation assigned following a grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO has obtained the Veteran's STRs, and all relevant treatment records.  The Veteran does not report any VA treatment.  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  The record also does not disclose the existence of any relevant Social Security Administration records.

The Veteran was afforded VA examination to evaluate the current severity of his thoracolumbar spine disability in March 2007.  In January 2010, the Board ordered additional VA examination to evaluate the current severity of disability.  However, the Veteran failed to report for VA examination without providing good cause.  As such, there is no duty to provide further medical examination on the thoracolumbar spine rating claim.  See 38 C.F.R. § 3.655.

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for Eustachian tube dysfunction and otitis media is granted.

The reduction of the 10 percent rating for service-connected lumbar spine disability from 10 percent to noncompensable effective February 1, 2009 was improper; restoration of the 10 percent rating is granted.

The claim entitlement to an initial rating in excess of 10 percent for service-connected spondylosis and herniated disc at L5-S1, to include symptoms of lumbosacral sprain, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


